Case: 4:18-cv-02615-BYP Doc #: 11 Filed: 02/20/19 1 of 2. PageID #: 111



 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 JEREMY J. QUINN,                                  )
                                                   )     CASE NO. 4:18CV2615
                Plaintiff,                         )
                                                   )
                v.                                 )     JUDGE BENITA Y. PEARSON
                                                   )
 MR. F. RETORT, et al.,                            )
                                                   )
                Defendants.                        )     ORDER



        Pending is Plaintiff’s Motion for a Preliminary Injunction (ECF No. 4) (“motion”).

        The Court is in receipt of The State of Ohio’s Status Update (ECF No. 10) and

 appreciates the information provided regarding its investigation of Plaintiff’s complaints and that

 Warden Richard A. Bowen, Jr. and staff at the Ohio State Penitentiary (“OSP”) have taken

 immediate and significant steps to insure that all inmates receive full food trays. See ECF No. 10

 at PageID #: 108.

        Pursuant to Fed. R. Civ. P. 65(b), temporary restraining orders expire by their own terms

 within 14 days of their issuance unless the Court, for good cause, extends it for a like period or

 the adverse party consents to a longer extension.” Therefore, the Temporary Restraining Order

 (ECF No. 8) will expire on Friday, February 22, 2019. The State of Ohio, however, requests that

 a full evidentiary hearing on the motion occur “between Monday, February 25, 2019 and

 Thursday, February 28, 2019.” ECF No. 10 at PageID #: 109. The Court, however, is unable to

 accommodate the dates suggested.
Case: 4:18-cv-02615-BYP Doc #: 11 Filed: 02/20/19 2 of 2. PageID #: 112



 (4:18CV2615)

        In light of the investigation done and the steps that Warden Bowen and staff at the OSP

 have taken, the parties could (1) agree to an injunction that Defendants and the Ohio Department

 of Rehabilitation & Correction (“ODRC”) be enjoined from doing anything that interferes with

 the regular dispensing of food to Plaintiff and (2) forgo further litigation on that issue.

        In the alternative, the motion shall come on for a full evidentiary hearing on Friday,

 February 22, 2019, at 9:00 a.m., in Courtroom 351, Federal Building - United States Courthouse,

 125 Market Street, Youngstown, Ohio. Given the foundation already laid by the parties in the

 record, the hearing is limited to two (2) hours in duration.

        Warden Bowen or the Case Manager at the OSP shall make arrangements to provide a

 room and a telephone so that Plaintiff /Inmate Jeremy J. Quinn #A509127 may participate in the

 hearing telephonically. Upon receipt of this Order, Warden Bowen or his designee shall contact

 Assistant Attorney General Byron D. Turner (614-644-7233) and provide a telephone number at

 which Inmate Quinn can be reached on February 22, 2019 at 9:00 a.m. so that Inmate Quinn can

 be joined in to the hearing. The Court will set up the conference call joining Inmate Quinn.

        The Clerk is directed to issue a copy of this Order by email to Warden Bowen at

 drc.osp@odrc.state.oh.us.



        IT IS SO ORDERED.


  February 20, 2019                               /s/ Benita Y. Pearson
 Date                                           Benita Y. Pearson
                                                United States District Judge



                                                    2
